Citation Nr: 1504624	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
August 2009 rating decision of the Department of Veterans Affairs VA) Regional
Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD
and assigned a 30 percent evaluation.

During the pendency of the appeal, in an April 2010 rating decision, the RO
assigned an increased evaluation of 50 percent for the Veteran's PTSD.  With
respect to increased ratings, the United States Court of Appeals for Veterans Claims
(Court) has held that, on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or
regulations, and it follows that such a claim remains in controversy where less than
the maximum benefit is allowed.  See AB v Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  Prior to July 29, 2014, the evidence of record failed to demonstrate that the Veteran's service-connected PTSD was not productive of occupational and social impairment with deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood.

2.  As of July 29, 2014, the evidence of record demonstrates that the Veteran's PTSD is productive of a disability picture that most nearly approximates occupational and social impairment with deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood, without total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for service-connected PTSD were not met prior to July 29, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD are met beginning July 29 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 22 Vet. App. 37 (2008).  The duty to notify was satisfied in May 2009.

The duty to assist has also been met.  All efforts have been made to obtain relevant, identified and available evidence.  Neither the Veteran nor his representative has indicated otherwise. The Veteran was afforded VA examinations in August 2009 and April 2014.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board notes that the Veteran's claim was previously remanded in February 2014.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  At this time, the Board finds that the prior remands have been substantially complied with.  The Board acknowledges that the VA examiner who conducted the April 2014 examination did not provide a Global Assessment of Functioning (GAF) score as requested by the Board; however, it finds that the remainder of the examination report sets forth in great deal the Veteran's current complaints relating to his PTSD, as well as the examiner indicated that his current complaints did not demonstrate a significant change from the prior examination.  Therefore, the Board finds that the examination is adequate to rate the Veteran's PTSD at this time and, thus, it may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 


II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In May 2009, the Veteran submitted his claim seeking service connection for PTSD.  Service connection was granted in the August 2009 and a 30 percent disability rating was assigned effective May 14, 2009.  The Veteran disagreed with the 30 percent initially assigned for his now service-connected PTSD.  In an April 2010 rating decision, the RO granted an increase to 50 percent for the entire period.  The Veteran has continued to disagree with this disability rating.  Consequently, the Veteran's claim for a higher evaluation is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The current 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The evidence addressing the severity of the service-connected disability consists of VA treatment records from March 1998 through January 2014, the reports of VA examinations conducted in August 2009 and April 2014, and reports of private psychiatric evaluations from April 2009 and July 2014.  

The evidence prior to the July 2014 private psychiatric evaluation establishes that the Veteran's symptoms from his service-connected PTSD and the effect on his occupational and social impairment do not more nearly approximate the criteria for a 70 percent evaluation.  The evidence demonstrates that the Veteran's symptoms were as follows:  frequent nightmares; intrusive thoughts; flashbacks; survivor's guilt; avoidance of thinking and talking about the trauma; avoidance of places, people, and things that remind him of the trauma; avoidance of crowds; anhedonia; emotional numbing; poor memory and concentration; irritability; excessive anger with outbursts; hypervigilance; poor sleep; exaggerated startle response; hypervigilance; depressed mood; anxiety; low energy level; poor motivation; social isolation; and poor familial relations.  There was no evidence of homicidal thoughts, hallucinations, delusions, obsessive/ritualistic behaviors, inappropriate behavior, episodes of violence, and impaired thinking, judgment or insight.  There is inconsistent evidence that the Veteran has suicidal ideation, panic attacks and impaired memory.   Despite the Veteran's report of having long and short-term memory loss, objective testing at the August 2009 VA examination showed his memory was within normal limits.  The April 2009 private evaluator stated that the Veteran is forgetful and has memory problems; however, it appears this statement is based upon the Veteran's report rather than objective testing.  The April 2009 private evaluation report also indicates the Veteran has suicidal ideation without plan or intent, but the August 2009 VA examination report indicates that suicidal ideation was absent.  In addition, the August 2009 VA examiner diagnosed the Veteran to have a panic disorder based on his report that he has symptoms of panic more than once a week; however, no such report was given to the April 2009 private evaluator.

Occupationally the evidence shows that the Veteran was employed as an exterminator and had been for 30 years.  He reported not losing any work.  He further reported that his relationship with his supervisor was fair and with his coworkers was good.  

Socially, the Veteran had been married and divorced twice.  He had three children from these marriages.  He was living with his sister and her husband.  He described his relationships with his family as "rocky."  

With respect to the schedular criteria, these symptoms are contemplated in the criteria for the current 50 percent disability rating such as a disturbances to motivation and mood, panic attacks more than once a week, and difficulties establishing and maintaining effective work and social relationships.  In addition, the Board has considered the reports of PTSD symptoms such as frequent nightmares; daily intrusive thoughts; flashbacks; avoidance of people, places and things that remind him of the trauma; avoidance of thinking or talking about the trauma; hypervigilance; exaggerated startle response; irritability; and excessive anger.  

Although suicidal ideation was acknowledged at the April 2009 private evaluation, it was not at the August 2009 VA examination nor do the VA treatment records show any report of suicidal ideation.  The Board acknowledges that suicidal ideation is a criterion listed for a 70 percent disability rating; however, the impairment caused by this symptom alone is not demonstrated to be more severe than that contemplated by the 50 percent rating criteria. "Frequently, there may be thoughts of death, suicidal ideation, or suicide attempt.  These thoughts range from a belief that others would be better off if the person were dead, to transient but recurrent thought of committing suicide, to actual specific plans of how to commit suicide.  The frequency, intensity, and lethality of these thoughts can be quite variable."  DSM-IV.  Cf. 38 C.F.R. 4.125.  The Board finds that the suicidal thoughts described in the April 2009 private report fails to indicate a degree of severity to warrant a 70 percent rating in and of itself without a showing that he had a plan or intent or that his suicidal thoughts were of such severity to affect his occupational and social functioning to an extent consistent with a 70 percent disability rating.  Rather, the Board finds that his report of suicidal ideation more likely falls within the disturbances of motivation and mood that produce occupational and social impairment with reduced reliability and productivity warranting a 50 percent rating. 

Further evidence supporting the Board's finding that a disability rating greater than 50 percent is not warranted is the GAF scores awarded.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 44-47.  

The Veteran was assigned a GAF score of 55 at the August 2009 VA examination and 60 in October 2009 when initially evaluated at the VA Mental Health Clinic for his PTSD.  The August 2009 VA examiner stated that the change in the Veteran's psychosocial functional status and quality of life following the traumatic exposure is that the Veteran prefers to isolate himself from people including friends and family.  He further stated that the effects of PTSD symptoms on the Veteran's employment included having the desire to work alone on projects.  He stated that the best description of the Veteran's current psychiatric impairment is occupational and social impairment with reduced reliability and productivity, which is supported by the following symptoms: panic attacks more than once a week and difficulty in establishing and maintaining effective work and social relationships.  The Board notes that this characterization of the Veteran's occupational and social impairment from his PTSD is consistent with only a 30 percent disability rating; however, the symptoms the examiner noted as supporting such a finding are consistent with a 50 percent disability rating.

Although the private psychologist who conducted the April 2009 evaluation assigned a GAF score of 45, it is unclear on what basis this GAF score was determined since only "problems in social adaptation" was listed on Axis IV and the report shows the Veteran had maintained long-term employment with fair to good work relationships.  The Board does not have to accept a medical expert's opinion that is not supported by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  Consequently, the Board finds that the most probative and persuasive GAF score is that assigned by the August 2009 VA examiner because the examiner gave a basis for assigning such a score.  That GAF score contemplates symptoms consistent with the rating criteria for no more than a 50 percent disability rating.  

Finally, the record does not demonstrate the presence of particular symptoms associated with a disability picture consistent with the criteria for a 70 percent rating or others of similar severity, frequency, and duration, such as suicidal ideation; obsessional rituals; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with episodes of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  As previously discussed, the suicidal ideation noted in the April 2009 private evaluation report, when considered with the lack of notation in the August 2009 VA examination report and the VA treatment records, is not sufficient alone to establish such severity of this symptom as to warrant a 70 percent disability rating.  

In addition, although the Veteran reported having depression, he did not report it to be near-continuous or that it prevents him from functioning independently, appropriately and effectively.  In addition, although the Veteran has reported that has episodes of extreme anger and outbursts, there is no evidence that the Veteran had impaired impulse control.  There is no evidence of any legal problems due to anger outbursts or that he was a danger of hurting himself or others because of his excessive anger.  Furthermore, although the August 2009 VA examiner found the Veteran had panic attacks, they were neither near-continuous nor affected his ability to function independently, appropriately, and effectively.  Finally, there was no evidence that the Veteran had obsessional rituals; intermittently illogical, obscure or irrelevant speech; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  Therefore, for the period prior to July 29, 2014, the Board finds that the Veteran's service-connected PTSD most nearly approximated the current 50 percent evaluation.  

Although the Board finds that prior to July 29, 2014, the evidence fails to demonstrate that the Veteran's service-connected PTSD met the criteria for a 70 percent disability rating, the Veteran provided a Disability Benefits Questionnaire (DBQ) completed by a private psychologist dated on that date that raises a reasonable doubt that his symptoms have worsened and now cause occupational and social impairment of most areas.  This private psychologist noted the Veteran's report of the following symptoms:  anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty establishing effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish effective work and social relationships; suicidal ideation; pervasive anger; irritability; intrusive memories; brief flashbacks; fatigue; social avoidance/alienation; emotional restriction; memory and concentration problems; minimal eye contact; fearfulness, hypervigilance and exaggerated startle response.  She further noted that he was cooperative and answered all questions in a relevant and appropriate manner, and he did not appear to minimize or exaggerate symptoms.  

Based on these symptoms, the examiner assigned a GAF score of 50, which the Board finds would be most consistent with a 50 percent disability rating.  In contrast, however, she opined that the Veteran's symptoms result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood, which is consistent with a 10 percent disability rating.  Given the inconsistencies between the GAF score assigned and the level of occupational and social impairment identified, the Board relies more on the symptoms reported in determining the degree of impairment caused by the Veteran's PTSD.

The Board notes that this private psychologist identified the following symptoms that are consistent with a 70 percent disability rating:  difficulty adapting to stressful circumstances; inability to establish effective work and social relationships; and suicidal ideation.  In addition, unlike in 2009, the Veteran reported that he was no longer working due to interpersonal/anger problems with employees, coworkers and customers often ending in anger outbursts.  He reported that his anger had led to verbal outbursts but that he would walk off to avoid it escalating to physical harm. The Veteran indicated constant suicidal ideation without intention, plans or prior attempts.

In contrast, the VA examiner who conducted the April 2014 VA examination indicated that the Veteran's reported symptoms did not represent substantial change in functioning from his prior VA examination in August 2009.  The examiner, however, also noted that the Veteran was "recalcitrant and hostile" throughout the interview, often revealing as little as possible.  Thus, the Veteran did not fully cooperate with the examination process and it is likely that the April 2014 VA examination is not a comprehensive evaluation of the current severity of his PTSD.  Consequently, the probative value of this examination is lessened.  

Furthermore, although the examiner did not find the Veteran's change in employment status to be a substantial change in functioning since the last VA examination, this may be because the Veteran reported a history of not working since around age 50, which would have been 16 years prior to this examination and is inconsistent with the evidence from 2009 that he was working at that time.  The Board finds, therefore, that the Veteran's change in employment status does represent a substantial change in his occupational functioning as he reports he is unemployed because of his inability to work with others and interact with customers.  He was also pessimistic about his ability to obtain employment based on his reported problems.  The examiner also stated that the Veteran's irritability, hypervigilance, and estrangement from others would impair his ability to work cooperatively or effectively with coworkers, supervisors, and the general public to a severe extent.  In addition, his irritability and lowered interest in activities would impair the Veteran's ability to persist at work-related tasks and maintain a schedule to a moderate extent.  The Board finds that these findings also represent a substantial change from the prior examination at which the Veteran reported he had fair to good relationships with his supervisor and coworkers and he did not report any difficulties with work except wanting to work jobs alone.  This also negatively affects the probative value of this examination.

The VA examiner did not assign a GAF score; however, given his consistent statements throughout the examination report that the Veteran's report did not represent a substantial change from the August 2009 VA examination, it is reasonable to conclude that he would not have changed the GAF score of 55 assigned by the previous examiner.  Given the Board's conclusion that there was a substantial change in the Veteran's occupational functioning since the prior examination, however, this examiner's conclusions are questionable and, therefore, the probative value of them is lessened.

The Board notes that there are no additional VA Mental Health treatment records to assist in determining the current severity of the Veteran's PTSD as he stopped receiving mental health treatment after 2009, although he did continue on some medications, which were prescribed by his primary care physician.

Consequently, resolving reasonable doubt in the Veteran's favor, the Board concludes that a 70 percent disability rating is warranted as of July 29, 2014, the date of the private DBQ that shows multiple symptoms consistent with the 70 percent rating criteria.  An earlier date is not warranted because the April 2014 VA examination does not establish that the Veteran's PTSD is consistent with a 70 percent disability rating and, even if it did, it lacks probative value and is, therefore, not adequate for rating purposes.  

Furthermore, a higher disability rating is not warranted because the evidence fails to demonstrate the Veteran's PTSD is productive of total occupational and social impairment.  Although the Veteran reported at the April 2014 VA examination and the July 2014 private evaluation that he was no longer employed because of an inability to control his anger and outbursts with coworkers and customers, he has not tried to work since because he is very pessimistic about his ability to work.  In addition, neither the VA examiner nor the private psychologist indicated that the Veteran had total occupational impairment because of his PTSD.  Furthermore, the Veteran is able to maintain some relationships (although they are tenuous and likely superficial) as evidenced by his reports that he lives with family and plays cards with a neighbor despite his remarks that he prefers to be alone.  Furthermore, the GAF score of 50 assigned by the private psychologist is not reflective of total occupational and social impairment.  Consequently, the preponderance of the evidence is against finding that a disability rating higher than 70 percent is warranted for the period commencing July 29, 2014.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

In conclusion, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 50 percent prior to July 29, 2014; however, a 70 percent disability rating, but no higher, is warranted as of July 29, 2014.  To that extent only, the appeal is granted.


ORDER

Entitlement to a disability rating in excess of 50 percent for service-connected PTSD prior to July 29, 2014, is denied.

Entitlement to disability rating of 70 percent for service-connected anxiety disorder is granted effective July 29, 2014, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


